DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/05/2022 has been entered.  Claims 1 and 8 have been amended; no additional claims have been canceled (claim 5 was canceled in a previous amendment); and no new claims have been added.  Claims 1-4 and 6-10 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-4 and 6-10 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 8.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Etkin et al. (US PG Pub 2011/0216658 A1, hereinafter “Etkin”), in view of Kavars et al. (US PG Pub 2018/0295535 A1, hereinafter “Kavars”), and further in view of Fujiwara (US PG Pub 2010/0103878 A1, hereinafter “Fujiwara”).
	Regarding claim 1, Etkin (cited in the PTO-892 form mailed on 10/28/2021) teaches a sensor data processing system (FIG. 1) comprising: a plurality of sensor terminals (FIGs. 1, 3 wireless nodes 112/300 including sensors 350), each including a sensor (FIG. 3 sensor 350) that outputs measurement data (¶ [0029]); a single access point (FIG. 1 AP 110) that is in wireless communication with each of the plurality of sensor terminals (¶¶ [0018], [0019]), the single access point being configured to wirelessly communicate with different ones of the plurality of sensor terminals (FIGs. 1, 3 illustrating single access point AP 110 configured to wirelessly communication with different ones of the plurality of sensor terminals (112/300)), each of the plurality of sensor terminals being in communication with the same single access point wirelessly (FIG. 1; ¶¶ [0018], [0019]); and a synchronization signal generation apparatus that is in wireless communication with the single access point (FIG. 1 master clock 102 in wireless communication with AP 110; ¶¶ [0016], [0017]) and that simultaneously transmits a synchronization signal in a wireless manner to the plurality of sensor terminals through the single access point (¶¶ [0017], [0018] 802.11 TSF timestamps transmitted to sensor terminals 112 from master clock 102 via AP 110).
a data processing apparatus that is in wireless communication with the single access point, receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data, wherein, after synchronization that is based on the synchronization signal is established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to the data processing apparatus through the single access point during a communication duration that is allocated in a mutually exclusive manner.
	In analogous art, Kavars teaches a data processing apparatus that is in wireless communication with the single access point (FIG. 1 offsite system 40 in wireless communication via communication link 41 to gateway 400 via communication module 300; ¶ [0027]), receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data (¶ [0027]), wherein, after synchronization that is based on the synchronization signal is established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to the data processing apparatus through the single access point (¶¶ [0011], [0041] disclose that the plurality of sensors use the GNSS time data from the gateway to synchronize their measurements; ¶ [0027] discloses that the plurality of sensors 100, 200 transmit their measurement data wirelessly via communication link 41 to the offsite system 40 via the gateway 400).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Etkin to implement the teachings of Kavars.   One would have been motivated to do so in order to implement a system that monitors the integrity of a civil structure such as a bridge by periodically pushing data packets from sensors to an offsite processing system for analysis, thereby enabling a timely 
	The combination of Etkin and Kavars does not teach that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner.  
In analogous art, FIG. 10a and ¶¶ [0142] – [0143] of Fujiwara teach that data from each sensing terminal is to be transmitted via TDMA whereby a particular time (i.e. allocated in a mutually exclusive manner) is provided wherein the sensing terminal is allowed to transmit its data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin and Kavars such that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner as taught by Fujiwara.  One would have been motivated to do so in order to ensure that data communicated by the sensors does not interfere with each other, thereby increasing reliability of data reception by the receiving device, which also increases system throughput.  (Fujiwara ¶ [0149])

Regarding claim 7, the combination of Etkin, Kavars and Fujiwara, specifically Etkin, teaches wherein the sensor is an inertial sensor  (¶ [0027] sensor is used to collected seismic data, thus the sensor is an inertial sensor).

	Regarding claim 8, Etkin teaches a sensor data synchronization system (FIG. 1) comprising: a plurality of sensor terminals (FIGs. 1, 3 wireless nodes 112/300 including sensors 350), each including a sensor (FIG. 3 sensor 350) that outputs measurement data (¶ [0029]); a single access point (FIG. 1 AP 110) that is in wireless communication with each of the plurality of sensor terminals (¶¶ [0018], [0019]), the single access point being configured to wirelessly communicate with different ones of the plurality of sensor terminals (FIGs. 1, 3 illustrating single access point AP 110 configured to wirelessly communication with different ones of the plurality of sensor terminals (112/300)), each of the plurality of sensor terminals being in communication with the same single access point wirelessly (FIG. 1; ¶¶ [0018], [0019]); and a synchronization signal generation apparatus that is in wireless communication with the single access point (FIG. 1 master clock 102 in wireless communication with AP 110; ¶¶ [0016], [0017]) and that simultaneously transmits a synchronization signal in a wireless manner to the plurality of sensor terminals through the single access point (¶¶ [0017], [0018] 802.11 TSF timestamps transmitted to sensor terminals 112 from master clock 102 via AP 110).
	Although ¶¶  [0029] and [0030] of Etkin teach that data from the sensor terminals is transmitted to a collection center for processing, Etkin does not teach wherein, after synchronization that is based on the synchronization signal is established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to a data processing apparatus through the single access point during a communication duration that is allocated in a mutually exclusive manner, and the data processing apparatus is in wireless communication with the single access point, receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data.
	In analogous art, Kavars teaches wherein, after synchronization that is based on the synchronization signal is established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to a data processing apparatus through the single access point (¶¶ [0011], [0041] disclose that the plurality of sensors use the GNSS time data from the gateway to synchronize their measurements; ¶ [0027] discloses that the plurality of sensors 100, 200 transmit their measurement data wirelessly via communication link 41 to the offsite system 40 via the gateway 400), and the data processing apparatus is in wireless communication with the single access point (FIG. 1 offsite system 40 in wireless communication via communication link 41 to gateway 400 via communication module 300; ¶ [0027]), receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data (¶ [0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Etkin to implement the teachings of Kavars.   One would have been motivated to do so in order to implement a system that monitors the integrity of a civil structure such as a bridge by periodically pushing data packets from sensors to an offsite processing system for analysis, thereby enabling a timely determination of when a structure should be repaired which increases public safety (Kavars ¶¶ [0003] and [0009]) 
	The combination of Etkin and Kavars does not teach that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner.  
In analogous art, FIG. 10a and ¶¶ [0142] – [0143] of Fujiwara teach that data from each sensing terminal is to be transmitted via TDMA whereby a particular time (i.e. allocated in a mutually exclusive manner) is provided wherein the sensing terminal is allowed to transmit its data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin and Kavars such that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner as taught by Fujiwara.  One would have been motivated to do so in order to ensure that data communicated by the sensors does not interfere with each other, thereby increasing reliability of data reception by the receiving device, which also increases system throughput.  (Fujiwara ¶ [0149])

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Etkin, in view of Kavars, in view of Fujiwara, and further in view of Barrett (US PG Pub 2016/0150491 A1, hereinafter “Barrett).
	Regarding claim 2, the combination of Etkin, Kavars and Fujiwara does not explicitly teach wherein each of the plurality of sensor terminals transmits the measurement data to which an acquisition time is added, to the data processing apparatus during the communication duration.
	In analogous art, Barrett teaches wherein each of the plurality of sensor terminals transmits the measurement data to which an acquisition time is added, to the data processing apparatus during the communication duration  (¶ [0058] . . . The processor 404 {i.e. of each of the data capturing devices 400 of FIG. 4} may utilize a time code block 424 to tag the captured sensor data with one or more time codes . . . indicating the time at which the data was captured; FIG. 6 steps 606 and 608 disclose that the sensor transmit the measurement data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin, Kavars and Fujiwara such that each of the sensor terminals add an acquisition time to their measurement data as taught by Barrett.  One would have been motivated to do so in order to ensure that data for which sequence is important, such as video data, can be properly analyzed/interpreted by a receiving device. (Barrett ¶ [0058])

	Regarding claim 6, Etkin teaches wherein each of the plurality of sensor terminals (1) includes a data acquisition section that acquires the measurement data from the respective sensor (FIG. 3 memory that stores data acquired from sensor 350; ¶ [0029]).
	Etkin does not explicitly teach that each of the plurality of sensor terminals (2) corrects a timing at which the data acquisition section acquires the measurement data, based on a timing at which the synchronization signal is received. 
	In analogous art, Barrett teaches that each of the plurality of sensor terminals corrects a timing at which the data acquisition section acquires the measurement data, based on a timing at which the synchronization signal is received (¶ [0057] discloses that the time sync block 416 synchronizes the local time of the data capturing device to a reference time at predetermined times and/or intervals.  Thus, by using the reference time to synchronize its local time at different time intervals, the sensor terminal corrects a timing, as reflected by the time code 424 discussed in ¶ [0058], at which the data acquisition section acquires the measurement data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin, Kavars and Fujiwara to implement the teaching of Barrett.  One would have been motivated to do so in order to implement collaborative data capturing operations utilizing a plurality of data capturing devices synchronized to the same time reference so that their inputs and outputs can be coordinated and controlled in a deterministic manner, thereby enabling monitoring/analyzing positional changes of an object under study.  (Barrett ¶ [0005])
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Etkin, in view of Kavars, in view of Fujiwara, in view of Barrett, and further in view of Xing et al. (US PG Pub 2014/0226648 A1, hereinafter “Xing”).
Regarding claim 3, Etkin does not teach wherein the synchronization signal includes first time information in compliance with a first time standard, wherein the synchronization signal generation apparatus transmits the synchronization signal to the data processing apparatus through the single access point, and wherein the data processing apparatus acquires second time information in compliance with a second time standard from a time server through a communication network, and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard.
In analogous art, Barrett teaches wherein the synchronization signal includes first time information in compliance with a first time standard (¶ [0057] time references received from other sources such as satellites, data networks (e.g., NTP), and broadcasted time signals (e.g., clock signals broadcasted by the National Institute of Standards and Technology) {satellite, NTP and/or NIST reads on first time standard}), wherein the synchronization signal generation apparatus transmits the synchronization signal to the data processing apparatus through the single access point (FIG. 5 time sync 516; ¶¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin, Kavars, Fujiwara and Barrett to implement the further teaching of Barrett.  One would have been motivated to do so in order to implement collaborative data capturing operations utilizing a plurality of data capturing devices synchronized to the same time reference so that their inputs and outputs can be coordinated and controlled in a deterministic manner, thereby enabling monitoring/analyzing positional changes of an object under study.  (Barrett ¶ [0005])
The combination of Etkin, Kavars Fujiwara and Barrett does not explicitly teach wherein the data processing apparatus acquires second time information in compliance with a second time standard from a time server through a communication network, and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard.
In analogous art, Xing teaches wherein the data processing apparatus (¶ [0051] data aggregator) acquires second time information in compliance with a second time standard from a time server through a communication network (¶ [0051] discloses that the data aggregator acquires time information in compliance with a world time standard (reads on second time standard) from a synchronization service cloud offering (reads on time server through a communication network), and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard (¶¶ [0051], [0052] discloses that the synchronization service looks up the accurate time and responds to the requesting device/data aggregator with a time value according to a world time standard.  The data aggregator then correlates the received accurate time with the network tags of the data provided by the sensors (i.e. first time information) such that the content and data of the sensors have the accurate time (interpreted as the time at which the measurement data is acquired (i.e. original time stamps) is converted into a time in compliance with the world time standard (i.e. second time standard)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin, Kavars, Fujiwara and Barrett to convert a time at which the measurement data is acquired, into a time in compliance with the second time standard as taught by Xing.  One would have been motivated to do so in order to enable a group of closely located sensor devices to work collaboratively by having synchronized clocks with an accurate time value according to a world time standard in a manner that reduces manufacturing costs and minimizes device battery drain.  (Xing ¶ [0028]) 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Etkin, in view of Kavars, in view of Fujiwara, and further in view of Wu et al.  (US PG Pub 2018/0184390 A1, hereinafter “Wu”).
Regarding claim 4, the combination of Etkin, Kavars and Fujiwara does not teach wherein the synchronization signal generation apparatus transmits the synchronization signal multiple times with a fixed periodicity to the plurality of sensor terminals, and when a reception interval of the synchronization signal falls successively multiple times within a specified range, each of the plurality of sensor terminals determines that the synchronization is established.
In analogous art, Wu teaches wherein the synchronization signal generation apparatus transmits the synchronization signal multiple times with a fixed periodicity (¶ [0020] PSS and SSS synchronization signals are broadcasted twice within every 10 ms radio frame (i.e. multiple times with a fixed periodicity)) to the plurality of sensor terminals, and when a reception interval of the synchronization signal falls successively multiple times within a specified range, each of the plurality of sensor terminals determines that the synchronization is established (¶ [0020] synchronization signals are broadcasted twice within every 10 ms radio frame and the UE uses the synchronization signals to achieve synchronization {interpreted as because UEs use the synchronization signals broadcasted multiple times within a 10 ms timeframe to establish synchronization, the reception interval of the synchronization signals fall successfully within the 10ms timeframe/specified range}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etkin, Kavars and Fujiwara for the synchronization signal generation apparatus to transmit the synchronization signal multiple times in a fixed time period for use by the sensors to establish synchronization as taught by Wu.  One would have been motivated to do so in order to enable the sensors to 

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413